El Juez Pkesidente, Sr. Hernández,
emitió la opinión del tribunal.
*106Con fecha 17 de septiembre del año 1909, José de la Rosa Vázquez formuló demanda ante la corte municipal de Baya-món contra Francisca Medina, alegando que el día 3 de sep-tiembre de dicho año celebraron ambos un contrato en virtud del cual la demandada vendió al demandante, por precio de diez y seis dollars cada una, el nnmerq de cnerdas que, según mensura tuviera un predio de terreno de su propiedad, radi-cado en el barrio de Padilla del término municipal de Coro-zal, colindante al Norte y Oeste con José Manuel Batista, al Sur con José de la Rosa Vázquez y al Este con la carretera de Corozal a Barros, y habiendo procedido los peritos que nombraron las partes a medir el terreno, dió éste un total de 26 cuerdas 32 céntimos, sin que la demandada entonces se prestara a otorgar la correspondiente escritura de venta de la finca vendida.
La demanda concluye con la súplica de que previos los trá-mites legales, sea condenada Francisca Medina a otorgar a favor de José de la Rosa Vázquez, escritura de venta de la parcela de terreno ya descrita, o en su defecto se otorgue dicha escritura por-el marshal de la corte, con las costas y gastos, que se originen a cargo de la demandada.
Al contestar la demanda Francisca Medina negó todos y cada uno de los hechos en ella contenidos, alegando además como materia nueva de oposición, que allá por la fecha que se menciona en dicha demanda, por medio de su líijo Alonso Medina ofreció en venta a José de la Rosa Vázquez la finca de que se trata por precio de diez y seis dollars la cuerda, pero bajo la condición de que esa finca había de ser mensurada, y si resultaba, tener treintici-nco cuerdas se realizaría la venta,, no llevándose ésta a efecto en caso contrario, en vista de cuya condición, como medido el terreno solo dió un total de veinti-séis cuerdas más o menos, no se llevó a afecto el contrato de venta por falta de la condición estipulada.
Celebrado el juicio ele novo ante la Corte de Distrito del Distrito Judicial de San Juan, Sección Ia., esa corte por sen-tencia de 20 de diciembre de 1909, declaró que los hechos y la *107ley están en favor de José de la Eosa Vázquez, y por tanto, que Francisca Medina debe otorgar a su favor en término de diez días, contados desde que dicta sentencia sea firme, la es-critura pública de venta del predio de terreno descrito en la demanda, con cabida de 26 cuerdas, previo pago de su precio a razón de diez y seis dollars cada cuerda, con las costas a cargo de la parte demandada.
Esa sentencia está sometida a nuestra consideración a vir-tud de recurso de apelación interpuesto contra ella por la parte demandada, y fúndase el recurso en errónea apreciación de las pruebas, con infracción de los artículos 162 de la Ley de Evidencia y 1216 y 1247 del Código Civil.
Como se ve, el único punto a discutir y resolver, es si la venta de la finca de que se trata, fué convenida por ambas partes’en términos absolutos y por precio de diez y seis dollars la cuerda, sea cual fuese el número de cuerdas que de la men-sura resultara, según afirma la parte demandante, o si por el contrario, se estipuló como condición del convenio, que de la mensura habían de resultar treinta y cinco cuerdas para que la venta tuviera efecto, según sostiene la parte demandada.
En apoyo de la alegación de la parte demandante, decla-ran los testigos Francisco Vélez, Elias García, Carmelo Ne-grón, Eomán Marrero y el mismo José de la Eosa Vázquez; mientras que Alonso Medina, Gerónimo Mulero, Manuel Va-liente y Martín Ibáñez confirman la alegación de Francisca Medina, habiendo sido impugnada la veracidad de Marrero y de Mulero, mediante declaraciones de los testigos Artemio P. Eodríguez y José Martínez Dávila.
Siendo contradictoria la prueba, al juez sentenciador que hacía de jurado incumbía armonizarla en lo posible, y en el caso de no poder hacerlo, que tal era su situación, a él corres-pondía dirimir el conflicto como lo hizo a favor de la parte demandante; y no encontramos que en el ejercicio de dicha, facultad baya procedido con pasión, prejuicio o parcialidad, *108ni que haya incurrido en manifiesto error, ni infringido los preceptos de los artículos 162 de la Ley de Evidencia y 1216 del Código Civil, por lo que nos vemos precisados a aceptar su apreciación como base para la aplicación del derecho.
Ni cabe estimar infringido el artículo 1247 del Código ci-tado, preceptivo de que deben constar en documento público los actos y contratos que tengan por objeto la creación, trans-misión, modificación o extinción de derechos reales sobre bienes inmuebles, pues de conformidad con lo que previene el artículo 1221, el contrato existe desde que una o varias per-sonas consienten en obligarse respecto de otra u otras a dar alguna cosa o prestar algún servicio, y según el artículo 1225, los contratos se perfeccionan por el mero consentimiento, obli-gando desde entonces, no sólo al cumplimiento de lo expresa-mente pactado, sino también a todas las consecuencias, que según su naturaleza sean conformes a la buena fe, al uso y a la ley.
Si las partes, según el resultado de las pruebas, convinie-ron en la venta del predio de terreno descrito en la demanda por precio cierto y determinado, quedando así perfeccionado el contrato de compraventa, y si ese contrato debe constar en documento público, según el precepto del artículo 1247 del Código Civil, lejos de ser infringido dicho artículo ha tenido la debida aplicación en la sentencia.
En apoyo de la doctrina expuesta podemos citar la sen-tencia del Tribunal Supremo de España de 18 de junio de 1902, que dice así:
“La eficacia de los contratos no depende de sus formas extrínsecas, sino de la concurrencia de las circunstancias necesarias para su vali-dez, siendo obligatorio, cualquiera que sea la forma de su celebración, sin que su constancia por documento público o privado, que para algunos exige la ley, sea requisito esencial para su subsistencia, sino medio coercitivo concedido a los contratantes para compelerse recí-procamente a llenar aquella forma.”
*109Por las razones expuestas procede la confirmación de la sentencia apelada que dictó la Corte de Distrito de San Juan, Sección Ia., en 20 de diciembre de 1909.

Confirmada.

Jueces concurrentes: Sres. Asociados, MacLeary, Wolf y del Toro.
El Juez Asociado, Sr. Aldrey, no tomó parte en la reso-lución de este caso.